Name: Commission Regulation (EC) No 53/2000 of 10 January 2000 fixing the definitive aid for oranges for the 1998/1999 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  plant product
 Date Published: nan

 Avis juridique important|32000R0053Commission Regulation (EC) No 53/2000 of 10 January 2000 fixing the definitive aid for oranges for the 1998/1999 marketing year Official Journal L 006 , 11/01/2000 P. 0020 - 0020COMMISSION REGULATION (EC) No 53/2000of 10 January 2000fixing the definitive aid for oranges for the 1998/1999 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits(1), as amended by Regulation (EC) No 858/1999(2), and in particular Article 6 thereof,Whereas:(1) Article 5(1) of Regulation (EC) No 2202/96 establishes a processing threshold of 1189000 tonnes for oranges. Article 5(2) of that Regulation provides that, for each marketing year, any overrun of the processing threshold is to be assessed on the basis of the average quantity processed with benefit of the aid during the last three marketing years, including the current marketing year. Article 5(3) of that Regulation provides that where an overrun has been established, the aid fixed for the current marketing year in the Annex to that Regulation is to be reduced by 1 % per 11890 tonnes of the overrun;(2) in accordance with Article 22(1)(b) of Commission Regulation (EC) No 1169/97 of 26 June 1997 laying down detailed rules for the application of Council Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits(3), as last amended by Regulation (EC) No 1082/1999(4), the Member States have notified the Commission of the quantities of oranges delivered for processing in respect of the 1998/1999 marketing year under Regulation (EC) No 2202/96. On the basis of those figures and of the quantities processed with aid in the 1996/97 and 1997/98 marketing years, an overrun of the processing threshold of 381106 tonnes has been established. The aid for oranges laid down in the Annex to Regulation (EC) No 2202/96 for the 1998/1999 marketing year should accordingly be reduced by 32 %;(3) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for fruit and vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 1998/1999 marketing year, the aid for oranges laid down in the tables in the Annex to Regulation (EC) No 2202/96 is reduced by 32 %.When the aid is paid, account shall be taken of advances paid in accordance with Article 15 of Regulation (EC) No 1169/97.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 January 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 49.(2) OJ L 108, 27.4.1999, p. 8.(3) OJ L 169, 27.6.1997, p. 15.(4) OJ L 131, 27.5.1999, p. 24.